         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 1 of 23



 1
     Mark Mausert
 2   NV Bar No. 2398
     729 Evans Avenue
 3   Reno, NV 89512
     (775) 786-5477
 4   Fax (775) 786-9658
     mark@markmausertlaw.com
 5   Attorney for Plaintiffs
 6
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                           IN AND FOR THE DISTRICT OF NEVADA
10
11
     CHELSEA LONG & JULIE RAMOS,                          Case No.: 3:19-CV-00652-LRH-CLB
12
                    Plaintiffs,
13
            vs.                                           SECOND AMENDED COMPLAINT
14                                                        AND JURY DEMAND
     DIAMOND DOLLS OF NEVADA, LLC,
15   dba SPICE HOUSE, JAMY KESHMIRI,
     KAMY KESHMIRI, CLIFTON KYLE
16   SMITH,
17                  Defendants.
18   _____________________________________/
19          COME NOW plaintiffs, through counsel, and hereby complain of defendants as follows
20   via this “Second Amended Complaint and Jury Demand”.
21                                 Jurisdiction, Venue & Jury Demand
22
            1. Plaintiffs are women, who are residents of northern Nevada and who worked for
23
     defendant Diamond Dolls of Nevada, LLC (hereinafter “Spice House”) in the capacity of a
24
     bartender (plaintiff Long) and an Assistant Manager (plaintiff Ramos). All, or almost all, acts,
25
     statements and omissions herein alleged occurred in northern Nevada, where plaintiffs were
26
     employed by defendant. Plaintiffs have obtained Notices of Right to Sue from the Equal
27
28   Employment Opportunity Commission, dated October 2, 2019 (plaintiff Long) and a Notice

                                                 Page 1
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 2 of 23



 1   dated on or about December 2, 2019 (plaintiff Ramos) These Notices are attached and are
 2   incorporated in this Second Amended Complaint and Jury Demand. The original Complaint
 3   and Jury Demand was timely filed in accord with Ms. Long’s Notice of Right to Sue and this
 4
     Second Amended Complaint and Jury Demand, whereby Ms. Ramos appears for the first time,
 5
     is timely filed in accord with Ms. Ramos’ Notice of Right to Sue. The Second Amended
 6
     Complaint and Jury Demand is necessitated by the different dates on which the Notices of
 7
     Right to Sue were issued. That is, plaintiff Ramos only recently received her Notice of Right to
 8
     Sue. Prior to receipt, she was procedurally barred from bringing suit. Accordingly, since the
 9
10   claims of the two plaintiffs are integrally related, a Second Amended Complaint and Jury

11   Demand has been filed, whereby both plaintiffs are bringing their claims – as opposed to filing

12   a separate lawsuit, which would almost certainly have required consolidation. Plaintiffs hereby
13   request a jury trial relative to all issues so triable.
14           2. Defendant Diamond Dolls of Nevada, LLC, dba Spice House, is a limited liability
15
     company, corporation, limited partnership, partnership, or some other legal entity which
16
     previously employed plaintiffs in northern Nevada. At all times herein mentioned defendant
17
     had at least fifteen employees working at least twenty weeks per year.
18
             3. Jamy Keshmiri and Kamy Keshmiri are brothers and own and operate defendant
19
     Diamond Dolls of Nevada, LLC. The Keshmiri brothers, on information and belief, routinely
20
21   orchestrate, oversee, direct and profit from criminal activities on the premises of the Spice

22   House, and oversee, direct, acquiesce to and profit from criminal activities engaged in on the

23   premises. That is, for example, they oversee, manage, direct and profit from soliciting women
24   to engage in prostitution, providing alcohol to underage women to facilitate solicitations for
25   prostitution and arrange for prostitution transactions between customers and dancers who work
26   at the Spice House. New female dancers – especially very young women – are routinely told at
27
     orientation part and parcel of their jobs will entail leaving the premises of the Spice House with
28

                                                     Page 2
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 3 of 23



 1   male patrons, for the purpose of engaging in prostitution and/or engage in sexual acts on the
 2   premises of the Spice House. The Keshmiris carefully cultivate good relations with various
 3   local government officials and employees – who have been, and are, allowed to frequent the
 4
     Spice House and leave the Spice House in the company of female dancers, for the purpose of
 5
     engaging in sexual activities with female dancers, on and off premises. Because Jamy
 6
     Keshmiri and Kamy Keshmiri routinely use the Spice House to facilitate criminal activities,
 7
     from which they personally profit, they are not entitled to the protection of the form of a limited
 8
     liability company, or any other corporate or company form. They are estopped from using the
 9
10   limited liability company as a shield to personal liability – especially since the harm plaintiffs

11   sustained was directly and integrally related to the criminal activities from which the Keshmiris

12   routinely profit. That is, because of the Keshmiris’ personal involvement in illegal activities,
13   such as cajoling women to engage in prostitution; providing alcohol to underage women so as
14   to encourage them to engage in prostitution; conspiring to arrange for prostitution transactions;
15
     etc., they are to be deemed the employers of plaintiffs and therefore personally liable.
16
     Likewise, they are personally liable for the common law torts stated herein, both because of
17
     negligence and because they implicitly ratified defendant Smith’s conduct. Ratification
18
     occurred by the statements, actions and inaction of Jamy Keshmiri and Kamy Keshmiri and via
19
     the statements, actions and inactions of their employees, including General Manager, Mr.
20
21   Hoffman.

22          4. Defendant Clifton Kyle Smith is an individual who, at various times, has been

23   employed by defendants. That is, he has been hired multiple times and fired at least twice.
24   Defendant Smith was ostensibly employed as a bartender. However, a substantial part of
25   Smith’s duties entailed cajoling and convincing young women to engage in prostitution and
26   also in arranging prostitution liaisons with customers and handling, processing, distributing and
27
     receiving the resulting monies, or a portion thereof. For example, while convincing young
28

                                                  Page 3
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 4 of 23



 1   women to engage in prostitution, Smith plied them with copious amounts of alcohol, usually in
 2   the form of shots of hard liquor, which was provided by the Spice House with the knowledge of
 3   its General Manager and the Keshmiris. Smith liaisoned with male patrons and often
 4
     convinced various women to leave the premises with them for prostitution purposes. Smith
 5
     often controlled and handled the financial transactions, and turned the resultant money, usually
 6
     in the form of cash, over to the Spice House, i.e., to the Keshmiris. Smith was routinely and
 7
     integrally involved in ensuring the Spice House, i.e., the Keshmiri brothers, received the “buy
 8
     out” fee, i.e., the Keshmiris’ cut of whatever fee a male patron paid for having sex with a
 9
10   dancer – usually around four hundred dollars. Smith also routinely received a portion the

11   monies male patrons paid for prostitution, i.e., a fee in addition to his normal pay which he

12   received because he was able to arrange a prostitution liaison.
13          5. This Court has subject matter jurisdiction over this case per 28 U.S.C. 1343. The
14   Court has subject matter jurisdiction because plaintiffs are women who are alleging they were
15
     subject to a hostile work environment “because of sex”, in violation of 42 U.S.C. 2000e, et seq.
16
     Plaintiffs were subject to retaliation because they opposed sexual harassment, i.e., plaintiffs
17
     were constructively and wrongfully discharged. This Court has supplemental jurisdiction over
18
     the common law torts alleged herein pursuant to 28 U.S.C. 1367.
19
            6. This Court has venue re this action pursuant to 42 U.S.C. 2000e-5(f)(3) because all,
20
21   or almost all of the actions, statements and omissions which form the basis for this lawsuit

22   occurred in northern Nevada, i.e., in the geographical area of this judicial District.

23                                          First Cause of Action
24                                          (Sexual Harassment)
25          7. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 7, inclusive, as
26   well as the allegations of all other paragraphs herein, as though the same had been fully stated.
27
     Defendant Smith is not named in this cause of action.
28

                                                  Page 4
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 5 of 23



 1          8. Plaintiff Long commenced working for defendant in approximately May, 2015 and
 2   worked primarily at the Spice House. Plaintiff Long also worked at the Wild Orchid – another
 3   bar/cabaret, i.e., strip club, also owned and operated by the owners of the Spice House –
 4
     brothers Jamy and Kamy Keshmiri. Plaintiff Ramos began working for defendant Diamond
 5
     Dolls in November, 2014 and was promoted to the position of Assistant Manager in December,
 6
     2017. Plaintiff Ramos complained of sexual harassment by defendant Smith approximately
 7
     four weeks after she was hired. Plaintiff Ramos resigned in August, 2018, but return to work
 8
     for defendant in mid-September, 2018. Both plaintiffs were constructively and wrongfully
 9
10   discharged from defendants’ employ on or about March 20, 2019, or alternatively, were fired

11   on March 17, 2019. Jamy Keshmiri and Kamy Keshmiri, prior to 2019, had a history of using

12   the Spice House to facilitate prostitution, and to profit from systemic, organized and controlled
13   prostitution. That is, the Keshmiri brothers designed and oversaw a system whereby women,
14   who originally intended only to dance, were pressured and/or enticed into engaging in
15
     prostitution. Defendant Smith complemented this process via providing alcohol, especially to
16
     new, underage women. The Spice House’s percentage of prostitution fees were
17
     euphemistically described as “buy out” fees and these fees were divided at the end of shifts.
18
     See, e.g., redacted Declaration of former Spice House General Manager Kenneth McPartlin
19
     (that Declaration has been redacted as a courtesy to an individual named therein who alleges
20
21   she was raped at the Spice House). That Declaration is attached hereto and incorporated

22   herein, as is the Declaration of plaintiff Ramos.

23          9. In June or July of 2018, plaintiff Long was sexually battered by defendant Clifton
24   Kyle Smith. Smith approached plaintiff Long as she was sleeping in a VIP room. Without her
25   consent he grabbed her pants and panties and pulled them down around her legs. Smith stood
26   over plaintiff Long (who was terrified and pretended to continue to sleep), and masturbated to
27
     the point of ejaculation. Mr. Smith was employed, in part, as a disc jockey by defendants.
28

                                                  Page 5
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 6 of 23



 1   However, upon information and belief, Smith had other duties. Smith served as a liaison
 2   between male customers and female dancers, i.e., he routinely set up sexual encounters, off-site
 3   and sometimes on-site. That is, Smith arranged for prostitution transactions. Defendants
 4
     profited from these transactions by routinely charging “buy out” fees – between $100 to $500
 5
     each time a dancer left her shift, to go off-premises with a customer for the purpose of
 6
     engaging in prostitution. Defendant Smith personally usually received a fee for setting up such
 7
     liaisons. The dancer received the remainder of the monies. The “buy out” fee was, in fact, the
 8
     defendants’ cut or percentage of each prostitution transaction. Upon information, Smith, with
 9
10   the knowledge of the individual defendants, routinely arranged for such prostitution

11   transactions, including relative to women as young as eighteen. Smith, pursuant to arranging

12   for these transactions, regularly provided alcohol (usually shots) to dancers, including dancers
13   aged 18, 19 & 20. Defendant Kamy Keshmiri likewise personally provided alcohol to
14   underage women on the premises of the Spice House. See, e.g., Declaration of former General
15
     Manager Kenneth McPartlin, page 1, paragraph #2. Defendant Kamy Keshmiri overrode
16
     General Manager McPartlin’s decisions, which he made pursuant to an orientation to run a
17
     clean club. For example defendant Kamy Keshmiri often rehired women whom former
18
     General Manager McPartlin fired for engaging in sex acts on the premises of the Spice House.
19
     See, McPartlin Declaration, page 1, paragraph #3. Smith was adept at convincing women to
20
21   engage in prostitution; arranging prostitution liaisons with customers, including payment for

22   prostitution services; and ensuring the other defendants financially profited from prostitution.

23   Because Smith was so adept at these aspects of his job, he was regarded as a very valuable
24   employee, i.e., Smith was able to make himself, and the defendants, large amounts of money on
25   a regular basis. Plaintiffs were aware of Smith’s activities and understood why Smith was
26   regarded as a valuable employee and protected by the other defendants from adverse
27
     consequences which should have attended his sexual predation/harassment. Plaintiffs were
28

                                                 Page 6
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 7 of 23



 1   also offended by defendants’ practice of causing young women to become intoxicated and
 2   pressuring them into becoming prostitutes. Plaintiff Long personally witnessed Smith recruit
 3   young women to be prostitutes, i.e., she heard him explain to new dancers if a customer wanted
 4
     to leave with a dancer, the dancer was to contact the Floor Host, who would negotiate the price
 5
     with the customer, and that a percentage of the price would go to the Spice House. Plaintiff
 6
     Long subsequently watched customers pay to leave with dancers, usually by cash, but
 7
     sometimes via credit cards. Plaintiff Long also witnessed General Manager Hoffman divide
 8
     the monies the Spice House obtained thereby, and watched Smith be paid a portion of those
 9
10   monies for effecting the prostitution liaisons between dancers and male patrons. Plaintiff Long

11   witnessed Smith provide shots to young dancers, and after he succeeded in getting them

12   intoxicated, walk them over to VIP customers, who would then leave the premises with them.
13   Sometimes these young woman were underage, i.e., they were not of legal drinking age.
14   Plaintiffs were offended by these practices. Both plaintiffs were aware of what Smith’s duties
15
     actually were. Plaintiff Ramos witnessed some of Smith’s conduct (see, e.g., plaintiff’s
16
     Declaration, page 2, paragraph nos. 4,5, 6 & 7 (including Smith bragging about being a
17
     “pimp”), and learned from plaintiff Long and other employees of why Smith was regarded by
18
     the Keshmiris as such a valuable employee, i.e., because he was so adept at arranging
19
     prostitution liaisons and thereby earned the Keshmiris large amounts of money on a regular
20
21   basis. As stated, plaintiff Ramos was regularly sexually harassed by defendant Smith, e.g.,

22   Smith would ask plaintiff Ramos for her panties, i.e., he would ask plaintiff to take her panties

23   off and give them to him; would offer to buy her lingerie – so she could wear such for him; etc.
24   Plaintiff Ramos complained to then General Manager Brandon Lennar, who trivialized the
25   complaint by stating, “[t]hat’s how he is”, while refusing to take action. General Manager
26   Lennar’s cavalier and dismissive attitude and inaction increased the level of hostility. General
27
     Manager Hoffman subsequently compounded that trivialization by benignly characterizing
28

                                                 Page 7
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 8 of 23



 1   Smith as a “flirt”, while failing to implement adequate remedial action re Smith. Both
 2   plaintiffs were aware defendants cultivated relationships with local government officials, e.g.,
 3   allegedly some members of the Reno City Council, and therefore allegedly acquired a certain
 4
     level of protection relative to illegal activities, i.e., providing liquor to underage women and
 5
     facilitating prostitution. This knowledge exacerbated the plaintiffs’ feelings of helplessness.
 6
     For example, plaintiffs realized, because of defendants’ political influence, wealth and power
 7
     (including the power to embarrass local government officials who frequented the Spice House),
 8
     obtaining protection from Smith via complaints to law enforcement would be problematic.
 9
10   Both plaintiffs understood, if they brought pressure via complaints to law enforcement

11   regarding Smith, they would probably lose their jobs.

12          10. Immediately after Smith battered and assaulted Ms. Long she informed plaintiff
13   Julie Ramos of Smith’s conduct. On a number of occasions, commencing in 2014, plaintiff
14   Ramos was sexually harassed by Smith, e.g., Smith would confront plaintiff Ramos and request
15
     she take off her panties and give them to him. Shortly after informing plaintiff Ramos of
16
     Smith’s conduct, plaintiff Long informed the defendants’ attorney and General Manager of
17
     Smith’s conduct. Upon information and belief, one or both, promptly informed at least one of
18
     the Keshmiri brothers. The defendants believed plaintiff Long. For instance, defendants
19
     undertook no effort to gather evidence, e.g., to collect a sample of Smith’s semen, which was
20
21   left on the floor of the VIP room, where at plaintiff Long had been reclining when assaulted by

22   Smith. Smith’s employment was (at least ostensibly) terminated for approximately four or five

23   months. However, defendants allowed Smith to return to the Spice House premises, which he
24   did, during this four or five month period. That is, Smith would return and drink alcohol at the
25   bar, where at plaintiff Long was compelled to serve him. Both plaintiffs realized Smith’s
26   boundaries regarding women were unknown and he had been willing to commit and Open and
27
     Gross Lewdness on the premises, which involved disrobing plaintiff Long without her consent.
28

                                                  Page 8
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 9 of 23



 1   Both women were in fear of Smith, i.e., of being assaulted and sexually molested or raped by
 2   Smith if he managed to located them alone on the premises of the Spice House. See, e.g.,
 3   Ellison v. Brady, 924 F.2d 872 (9th Cir. 1991) (under some circumstances the mere presence of
 4
     a harasser will constitute a sexually hostile work environment). Plaintiffs were aware Smith
 5
     routinely committed other criminal offenses, i.e., felonies, on the premises of the Spice House,
 6
     with the approval of General Manager Hoffman. That is, plaintiffs were aware Smith was
 7
     selling illegal drugs on the premises of the Spice House and Smith and General Manager
 8
     Hoffman sometimes ingested cocaine on the premises. See, e.g., plaintiff Ramos’ Declaration,
 9
10   p.2, paragraph #5. In response to plaintiff Ramos informing defendants’ General Manager she

11   did not want to work with Smith anymore, General Manager Hoffman shouted at plaintiff

12   Ramos, “Kyle’s not the problem. You’re the problem!”. Plaintiff Ramos interpreted this
13   reaction as a threat to her continued employment, i.e., if she continued to oppose Smith’s
14   conduct and/or presence in the work environment, she would be fired.
15
            11. Defendants, despite being informed Ms. Long had been subject to a sexual battery
16
     and assault, per conduct which, as described by Ms. Long constituted an Open and Gross
17
     Lewdness, and that Smith had been sexually harassing plaintiff Ramos for years, failed to
18
     inform police authorities of Smith’s conduct after Smith was alleged to have committed a
19
     sexual assault on a female customer on March 15, 2019. Defendants were, as of March 15,
20
21   2019, aware Smith had sexually harassed plaintiff Ramos. See, the redacted Declaration of Ms.

22   Ramos, attached hereto and incorporated herein. Spice House General Manager Hoffman

23   actively and successfully discouraged plaintiff Long from reporting Smith’s conduct to law
24   enforcement authorities. General Manager Hoffman told plaintiff Long it was “not a good
25   idea” to inform police authorities, or words to that direct effect. And General Manager
26   Hoffman openly stated his intent to lie to Reno Police Officers, so as to falsely exculpate
27
     defendant Smith by claiming he, Hoffman, was present in the women’s restroom with Smith at
28

                                                 Page 9
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 10 of 23



 1   the time he was alleged to have committed a sexual assault on March 15, 2019. General
 2   Manager Hoffman did, in fact, posit this lie to at least one Reno Police Officer. Smith was not,
 3   therefore, prosecuted, i.e., criminal charges were not filed against defendant Smith.
 4
            12. Approximately four or five months after Smith committed an Open and Gross
 5
     Lewdness on the Spice House premises, defendants rehired Smith and informed plaintiffs they
 6
     had to work with Smith on a daily basis. Smith subsequently compounded his conduct by
 7
     telling plaintiff Long he regarded the encounter, i.e., his assault and battery of plaintiff Long as
 8
     a “mutual situation” and claimed he thought plaintiff Long had consented to his conduct.
 9
10   Smith would often stay on the Spice House premises after his shift was over and drink at the

11   Spice House bar. Plaintiff Long, who was working as a bartender, was forced to serve drinks

12   to Smith, i.e., to interact face-to-face with him on a frequent basis. Plaintiff Long, after being
13   battered and assaulted by Smith, was fearful of Smith and regarded his mere presence as
14   constituting a sexually hostile work environment. Likewise, plaintiff Ramos, because she had
15
     been sexually harassed by Smith for years and because she learned of the manner in which
16
     Smith committed an Open and Gross Lewdness re her friend and co-employee, regarded Smith
17
     as dangerous – and his mere presence came to constitute a sexually hostile work environment
18
     for her. That is, plaintiffs did not know where Smith’s boundaries were, e.g., whether they
19
     included a propensity and willingness to commit a sexual assault. If the allegations of the
20
21   female customer, who alleges she was sexually assaulted on March 15, 2019, are accurate,

22   plaintiffs’ apprehension were accurate. A reasonable woman, similarly situated, would have

23   regarded Smith’s mere presence in the work environment as constituting a sexually hostile
24   work environment.
25          13. Plaintiff Long was present on March 15, 2019, when a woman she knew visited the
26   Spice House with her husband. Plaintiff Long served this woman a large amount of alcohol,
27
     which she ingested. Plaintiff Long observed this woman exit the women’s bathroom almost
28

                                                  Page 10
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 11 of 23



 1   immediately after Smith did and was informed by the woman, who was intoxicated, she had
 2   sex with Smith in the women’s room. Plaintiff Long became aware the woman was alleging
 3   Smith raped her, i.e., she made statements accusing Smith of rape in plaintiff’s presence.
 4
     Plaintiff Long knew the woman was intoxicated because she had served her a substantial
 5
     amount of hard liquor and was able to observe her demeanor. Plaintiff Long knew this woman
 6
     lacked capacity to consent to sexual intercourse and became aware the woman was alleging the
 7
     sexual encounter was not consensual. That night, while still working, plaintiff Long heard
 8
     Smith state, “I didn’t touch her. I didn’t rape that woman. I can’t go to jail.” General Manager
 9
10   Hoffman responded, “don’t worry man, I got your back. I’ll make sure you don’t go to jail.”

11   Plaintiff Long heard this exchange and was offended thereby. Plaintiff Long subsequently

12   learned General Manager Hoffman did lie to the police and thereby falsely exculpated Smith.
13          14. In the early morning hours of March 16, 2019, while plaintiff Long was working
14   the same shift, she informed General Manager Hoffman she was very uncomfortable with what
15
     had just happened, i.e., with the interaction between Smith and the woman who alleged she was
16
     raped by Smith. General Manager Hoffman cut plaintiff Long off. He told plaintiff Long he
17
     did not believe the woman was raped and he intended to lie to the police and thereby state he
18
     was in the bathroom with Mr. Smith and the woman, and nothing happened.
19
            15. Plaintiffs scheduled a meeting with defendant Jamy Keshmiri about the alleged
20
21   rape, i.e., for the purpose of objecting to the continued presence of Smith in the Spice House

22   workplace and Hoffman’s lie to the Reno police. When General Manager Hoffman learned of

23   the scheduled meeting he responded by texting Ms. Ramos and thereby informed Ms. Ramos
24   everyone, i.e., Ms. Ramos and Ms. Long, were fired.
25          16. On March 20, 2019, plaintiffs attended a meeting, at which Manager Hoffman and
26   defendant Jamy Keshmiri attended. At this meeting Jamy Keshmiri focused on Ms. Long and
27
     Ms. Ramos and harshly criticized them. Defendant Jamy Keshmiri threatened the employment
28

                                                Page 11
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 12 of 23



 1   of both women via threatening to close the Spice House. Defendant Jamy Keshmiri did not
 2   offer to curtail prostitution on the Spice House premises.
 3          17. In response to the sexually hostile work environment, created and maintained by
 4
     defendants, plaintiffs resigned their employment on or about March 20, 2019. Plaintiffs were
 5
     constructively and wrongfully discharged from the employ of the Spice House. A hypothetical
 6
     reasonable woman in either plaintiff’s position, knowing what each plaintiff knew, and having
 7
     experienced what either plaintiff did, would have likewise resigned. For instance, plaintiffs
 8
     were fearful Smith would be allowed back on the premises of the Spice House, and would be
 9
10   re-hired. Plaintiffs’ fears were reasonable, i.e., a hypothetical reasonable woman would have

11   harbored the same apprehensions based on defendants’ (1) history of rehiring Smith; (2)

12   defendants’ history of discouraging reports of Smith’s criminal activity, perpetrated on the
13   Spice House premises; (3) General Manager Hoffman’s immediate reaction which consisted of
14   failing to conduct an adequate inquiry as to whether Smith committed a sexual assault, while
15
     immediately manifesting a willingness to lie so as to exculpate Smith; (4) Hoffman’s lie to the
16
     police, which probably resulted, in material part, in the failure to prosecute Smith; (5) the
17
     defendants’ failure to discipline Hoffman for lying to the police and/or attempting to fire
18
     plaintiffs; (6) the defendants’ standing policy of prohibiting/discouraging reports of criminal
19
     activity involving sexual misconduct on the Spice House premises; (7) the financial utility of
20
21   Smith to the defendants, i.e., the fact that Smith was very adept at cajoling and pressuring

22   women to engage in prostitution and also good at soliciting male customers to pay for

23   prostitution; (8) toleration of Smith’s aberrant, open and aggressive sexual misconduct, e.g.,
24   following dancers into their dressing room, asking them for sex, bragging about being a pimp,
25   etc., etc. (9) Smith’s ability to harm the defendants because of his extensive knowledge of the
26   criminal activities the defendants have financially profited from for years; (10) General
27
     Manager Hoffman’s attempt to fire plaintiffs; (11) hostile statements made by Kamy Keshmiri,
28

                                                 Page 12
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 13 of 23



 1   e.g., his threats to harm City officials by exposing their relationships and/or sexual conduct
 2   with Spice House dances; and (12) the hostile and inappropriate statements made by Jamy
 3   Keshmiri at the March 20, 2019, meeting.
 4
             18. On or about May 24, 2019, General Manager Hoffman compounded the hostility
 5
     plaintiffs experienced by sending plaintiff Long a text message. He thereby threatened to
 6
     “press charges” against plaintiff Long; informed plaintiff Long of the identity of his attorney;
 7
     and stated an intent to sue plaintiff Long – in response to learning plaintiff Long had filed an
 8
     Intake Form (or initial Complaint) with the Nevada Equal Rights Commission, or otherwise
 9
10   having manifested an intent to invoke her legal rights against the Spice House. Plaintiff Ramos

11   learned shortly thereafter of General Manager Hoffman’s conduct and became scared and

12   intimidated as a result. Several employees of the Spice House visited plaintiff Ramos’ place of
13   employment – apparently for the purpose of dissuading her from cooperating with plaintiff
14   Long. Plaintiff Ramos was not present, but learned of the visit shortly thereafter.
15
             19. As a direct proximate result of being subject to a sexually hostile work
16
     environment plaintiffs suffered emotional distress, fear, apprehension, loss of enjoyment of
17
     life, recurrent negative memories, and nightmares. It has been necessary for plaintiffs to incur
18
     costs and retain counsel in order to vindicate their federally protected right to a workplace free
19
     of sexual hostility.
20
21
22                                        Second Cause of Action

23                                              (Retaliation)
24           20. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 20, inclusive,
25   as well as those of all other paragraphs herein, as though the same were fully stated herein.
26   Defendant Smith is not named in this cause of action.
27
             21. Plaintiffs were constructively and wrongfully discharged. A constructive discharge
28

                                                 Page 13
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 14 of 23



 1   is a form of retaliation.
 2           22. As a direct and proximate result of being subject to retaliation, plaintiffs have been
 3   injured and damaged as described herein. Further, plaintiffs suffered economic damage, i.e.,
 4
     lost wages, tips and benefits. It has been necessary for plaintiffs to incur costs and hire counsel
 5
     in order to attempt to vindicate their federally protected right to be free of retaliation.
 6
                                            Third Cause of Action
 7
                                              (Negligent Hiring)
 8
             23. Plaintiffs hereby incorporates the allegations of paragraphs 1 through 23, inclusive,
 9
10   as well as those of all other paragraphs herein, as though the same were fully stated herein.

11   Defendant Smith is not named in this cause of action.

12           24. Upon information and belief, defendants knew, and should have known, Clifton
13   Kyle Smith was not a suitable person to be initially hired to work in an environment in which
14   young women would work as dancers. Defendants were under an obligation to hire someone
15
     who would protect the dancers, e.g., ensure male patrons did not abuse them. Defendants were
16
     under an obligation, pursuant to their cabaret and/or liquor licenses, to ensure all of their
17
     employees complied with the terms and restrictions of those licenses. Defendants were under a
18
     duty, given the nature of the business the Spice House conducts, to take stringent measures to
19
     protect the women who work in such an environment. Defendants owed a duty to plaintiffs to
20
21   protect them from a sexually hostile work environment. Defendants failed to discharge that

22   duty re the initial hiring of Mr. Smith and as a direct and proximate result both plaintiffs were

23   harmed, as described herein. Defendants subsequently breached the duty to exercise due care
24   in hiring in an even more egregious manner when it maintained Smith’s employment
25   subsequent to plaintiff Ramos’ 2014 complaint of sexual harassment and then rehired Mr.
26   Smith – after knowing Smith committed a battery, an assault and an Open and Gross Lewdness
27
     on the premises of the Spice House for the purpose of sexual gratification.
28

                                                   Page 14
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 15 of 23



 1          25. As a direct and proximate result, plaintiff Long was subject to the assault and
 2   battery, as described herein, and both plaintiffs were thereafter subject to the offensive and
 3   threatening presence of Smith on a daily basis, e.g., to his attempted (and sometimes
 4
     successful) sexual predation relative to dancers; his conduct re morphing dancers into
 5
     prostitutes; bragging about being a “pimp”; etc. That is, for instance, plaintiffs were offended
 6
     by watching Smith provide liquor to underage women, and/or being aware of this ongoing
 7
     practice, whom he thereupon pressured and cajoled into engaging in prostitution, after causing
 8
     them to become intoxicated. Plaintiffs were aware many of the young women who were
 9
10   pressured into engaging in prostitution never returned to the Spice House after their initial

11   encounter with Smith. Plaintiffs formed the belief a number of those women did not return

12   because they were traumatized by Smith and/or by their resultant experience with prostitution.
13   After Smith returned, plaintiffs’ work environment was rendered hostile “because of sex”, as
14   prohibited by Title VII of the 1964 Civil Rights Act, aka 42 U.S.C. 2000e, et seq. Plaintiffs
15
     were further traumatized by the March 15, 2019 conduct of Smith relative to a female
16
     customer; by the reaction of defendants’ General Manager, and by the reaction of defendant
17
     Jamy Keshmiri and others at the March 20, 2019, meeting. Both plaintiffs were aware of the
18
     sexual harassment each other had endured, i.e., the plaintiffs communicated with each other.
19
     Plaintiffs were aware defendants had failed to adequately investigate Smith’s conduct toward
20
21   Ms. Ramos, and others; had protected Smith from a police investigation by failing to report

22   Smith’s conduct to the police and by discouraging others, including plaintiff Long, from doing

23   so; had manifested an intent to lie so as to protect Smith from law enforcement; and would
24   otherwise protect Smith – because Smith was so adept at making defendants large amounts of
25   money by arranging for dancers to engage in prostitution with male patrons. Accordingly,
26   plaintiffs were aware that, even though defendant Jamy Keshmiri stated an intent to be rid of
27
     Smith on March 20, 2019, Smith might nonetheless be allowed to frequent the Spice House
28

                                                 Page 15
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 16 of 23



 1   premises, and probably would be eventually rehired. Defendants thereby breached their duty,
 2   and compounded the breach of duty.
 3          26. As a direct an proximate result, plaintiffs were injured and damaged as described
 4
     therein.
 5
                                         Fourth Cause of Action
 6
                                          (Negligent Retention)
 7
 8
            27. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 27, inclusive,
 9
10   as well as the allegations of all other paragraphs herein. Defendant Smith is not named in this

11   cause of action.

12          28. Defendants owed to plaintiffs, and to its other female employees, a duty to retain in
13   its employ only those employees who would not pose a danger to them, and/or render its
14   workplace a hostile and threatening place by virtue of their presence – and the constant threat
15
     posed by their presence.
16
            29. Defendants breached this duty to plaintiffs by, for instance, retaining Mr. Smith in
17
     their employ after he sexually harassed employee plaintiff Ramos and battered and assaulted
18
     plaintiff Long on the premises of the Spice House. Further, defendants were aware Smith
19
     routinely followed female dancers, went into private rooms with dancers, and routinely
20
21   attempted to have sexual relations with them. Defendants were aware Smith made vulgar and

22   obscene statements to dancers, and accepted money from some dancers, after arranging for

23   prostitution liaisons for them. Defendants were also aware Smith sold and/or dispensed illegal
24   drugs, such as cocaine, on the Spice House premises. Defendants consciously and deliberately
25   breached this duty because they wished to maximize profits from the operation of the Spice
26   House through illegal means, i.e., through prostitution.
27
            30. As a direct and proximate result plaintiffs were injured and damaged as described
28

                                                Page 16
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 17 of 23



 1   herein.
 2                                           Fifth Cause of Action
 3                                         (Negligent Supervision)
 4
               31. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 31, inclusive,
 5
     as well as the allegations of all other paragraphs herein. Defendant Smith is not named in this
 6
     cause of action.
 7
               32. Defendants owed to plaintiffs the duty to properly supervise Mr. Smith, especially
 8
     since they were aware of Mr. Smith’s propensity, and skill, relative to engaging in criminal
 9
10   activities directly related to sex. This duty was heightened after defendants became aware

11   Smith had battered and assaulted plaintiff Long.

12             33. Defendants failed to discharge this duty. As a direct and proximate result, plaintiffs
13   were further traumatized by Smith’s continued presence on the premises of the Spice House,
14   sans proper supervision, and especially by Smith’s conduct on March 15, 2019. Defendants
15
     compounded the trauma plaintiffs experienced by continuing to shield Smith per the March 15,
16
     2019 occurrence. General Manager Hoffman, upon information and belief, directly lied to the
17
     Reno Police, i.e., Hoffman told the police he was in the ladies’ room with Smith. Smith told
18
     the police he was alone with the woman in the ladies’ room. Hoffman lied for the express
19
     purpose of insulating Smith from criminal prosecution. At no time during the investigation of
20
21   the alleged rape did anyone acting on behalf of the defendants inform the Reno Police Officers

22   who investigated the allegation of rape that Smith had, only months prior, committed an Open

23   and Gross Lewdness on the premises of the Spice House, or that Smith routinely sexually
24   harassed dancers, and had harassed Ms. Ramos. Defendants, through their deliberate
25   withholding of information, and through Hoffman’s lie, ratified Smith’s conduct relative to the
26   woman who alleged she was raped. Further, defendants again ratified Smith’s Open and Gross
27
     Lewdness relative to plaintiff Long and Smith’s sexual harassment of both plaintiffs.
28

                                                   Page 17
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 18 of 23



 1   Hoffman’s lie, and the defendants’ inaction, i.e., concealment of Smith’s conduct, sent a
 2   powerful message to both plaintiffs – Smith’s criminal and predatory sexual conduct would be
 3   tolerated and concealed because of the large amounts of money Smith routinely earned for
 4
     defendants via his demonstrated skill at setting up liaisons for the purpose of prostitution.
 5
               34. As a direct and proximate result, plaintiffs were injured and damaged as described
 6
     herein.
 7
                                            Sixth Cause of Action
 8
                                                   (Outrage)
 9
10             35. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 35, inclusive,

11   as though the same were fully stated herein, as well as all other allegations herein stated. All

12   defendants are named in this cause of action.
13             36. The conduct of the defendants, as described herein, constitutes the common law
14   tort of outrage. For example, the defendants rehired Smith, and thereby exposed plaintiffs to
15
     increased trauma and fear, because they wished to avail themselves of Smith’s ability to exploit
16
     young women sexually, by causing them to become intoxicated and then engage in prostitution.
17
     The defendants contrived a scheme whereby they euphemistically referred to their percentage
18
     of a fee derived from payments for prostitution as a “buy out’ fee. They allowed Smith to
19
     participate in obtaining a portion of the fees paid for prostitution and they themselves
20
21   participated in obtaining a portion of those fees via charging dancers to leave the premises with

22   male customers, ostensibly so they could “buy out” of their shift. In fact, the dancers left for

23   the purpose of engaging in paid sex, i.e., prostitution. They sometimes returned to their shifts,
24   but when they did so, the “buy out” fee was not partially or wholly refunded. The “buy out” fee
25   was a thinly disguised mechanism whereby the defendants were paid for having arranged
26   incidents of prostitution. This was the motivation of hiring Smith, rehiring Smith and for
27
     permitting Smith to roam the premises of the Spice House without supervision after defendants
28

                                                   Page 18
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 19 of 23



 1   knew Smith had behaved as a sexual predator on the premises of the Spice House. It was also
 2   the motive for concealing Smith’s conduct from the Reno Police, and for berating the plaintiffs
 3   on March 20, 2019, and for Hoffman’s attempt to fire both plaintiffs. Financial gain was the
 4
     motivation for discouraging plaintiffs, and others, from reporting Smith’s activities to law
 5
     enforcement. Financial gain was also the motive for tolerating Hoffman’s conduct, i.e., his lies
 6
     to the police. At all times herein mentioned, General Manager Hoffman acted within the
 7
     course and scope of his duties, i.e., part of his job entailed concealing the conduct of Smith and
 8
     facilitating Smith’s ability to arrange prostitution liaisons.
 9
10             37. Defendants committed the tort of outrage. Defendant Smith is also culpable for the

11   tort of outrage because of the battery and assault, and false imprisonment he committed upon

12   plaintiff – as well as his other sexually harassing conduct and statements.
13             38. As a direct and proximate result, plaintiffs were injured and damaged as described
14   herein.
15
                                           Seventh Cause of Action
16
                                                   (Battery)
17
               39. Plaintiff Long hereby incorporates the allegations of paragraphs 1 through 39, as
18
     well as the allegations of all other paragraphs.   Only plaintiff Long is bringing this cause of
19
     action. All defendants are named in this cause of action because the defendants ratified
20
21   Smith’s conduct by, for instance, concealing that conduct even after Smith was accused by a

22   patron of raping her in defendants’ ladies’ room.

23             40. Defendant Smith battered plaintiff Long in the summer of 2018 when he touched
24   plaintiff Long in order to pull down plaintiff’s pants and panties. That battery was
25   extraordinarily offensive and threatening because defendant Smith thereupon stood over
26   plaintiff Long and masturbated to the point of ejaculation. Plaintiff Long became conscious
27
     almost immediately after defendant Smith touched her and viewed defendant Smith in a
28

                                                  Page 19
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 20 of 23



 1   mirror, i.e., plaintiff Long was reduced to pretending she was asleep as Smith masturbated.
 2   Plaintiff was in terror, i.e., plaintiff Long apprehended she was about to be raped.
 3           41. As a direct and proximate result of the battery plaintiff Long suffered and was
 4
     injured as alleged herein. Plaintiff suffered extreme emotional distress and terror during this
 5
     occurrence.
 6
                                            Eighth Cause of Action
 7
                                                    (Assault)
 8
             42. Plaintiff Long hereby incorporates the allegations of paragraphs 1 through 42, as
 9
10   well as the allegations of all other paragraphs. All defendants are named via this cause of

11   action because the defendants ratified Smith’s conduct.

12           43. Defendant Smith committed an assault upon plaintiff Long. That is, by virtue of
13   his conduct of touching plaintiff Long without her consent, and thereafter standing over
14   plaintiff while masturbating, defendant Smith caused plaintiff Long to apprehend she would be
15
     subject to further batteries, e.g., to batteries attendant to a sexual assault.
16
             44. As a direct and proximate result plaintiff Long was injured and damaged as
17
     described herein.
18
                                            Ninth Cause of Action
19
                                             (False Imprisonment)
20
21           45. Plaintiff Long hereby incorporates the allegations of paragraphs 1 through 45, as

22   well as the allegations of all other paragraphs. All defendants are named in this cause of action

23   because defendants ratified Smith’s conduct.
24           46. Defendant Smith falsely imprisoned plaintiff Long during the period in which
25   plaintiff Long was conscious and he stood over her, after having committed a battery for the
26   purpose of partially disrobing her in order to enhance his sexual gratification.
27
             47. During the period in which plaintiff Long was falsely imprisoned by defendant
28

                                                   Page 20
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 21 of 23



 1   Smith plaintiff suffered extreme emotional distress and outright terror and was otherwise
 2   damaged and injured as described herein.
 3           WHEREFORE, plaintiffs request the following relief:
 4
             1. For awards of compensatory damages;
 5
             2. For awards of punitive damages sufficient to punish and deter defendants from
 6
     engaging in similar conduct;
 7
             3. For awards of special or actual economic damages, according to proof;
 8
             4. For awards of costs and a reasonable attorney’s fee; and
 9
10           5. For injunctive relief to compel defendants to adopt and actually enforce a reasonable

11   policy against sexual harassment and/or retaliation; to cease facilitating prostitution; to cease

12   providing alcohol to underage women; and to refrain from allowing the Spice House, and their
13   other clubs, to be used to facilitate prostitution; and for whatever other relief the Court or jury
14   may deem just. Plaintiffs request the Court appoint a Court Master to oversee the operation of
15
     the Spice House, so as to protect the young women of this community from being coerced into
16
     prostitution.
17
             DATED this 30th day of January, 2020.
18
                                                                      /s/ Mark Mausert
19                                                                  Mark Mausert
                                                                    NV Bar No. 2398
20                                                                  729 Evans Avenue
                                                                    Reno, NV 89512
21                                                                  TELEPHONE:(775) 786-5477
                                                                    FACSIMILE: (775) 786-9658
22                                                                  Attorney for Plaintiffs
23
24
25
26
27
28

                                                  Page 21
        Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 22 of 23



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify, under penalty of perjury that I am an employee of Mark Mausert Law
 3   Office; I am over the age of eighteen (18) years; I am not a party to, nor hold an interest in this
 4   action; and on the date set below, I sent via United States Postal Service mail and electronic
 5   service, a true and correct copy of, PLAINTIFFS’ SECOND AMENDED COMPLAINT, to
 6   the addressee(s) listed below:
 7
                                               Ricardo Cordova
 8                                              Anthony Hall
                                         Simons Hall & Johnston PC
 9                                    6490 S. McCarran Blvd., Suite F-46
                                               Ren, NV 89509
10
11
                                                            DATED this 30th day of January, 2020.
12
                                                             /s/ Brittaney Martin
13                                                          Brittaney Martin
                                                            Employee of Mark Mausert
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  Page 22
         Case 3:19-cv-00652-LRH-CLB Document 18 Filed 01/30/20 Page 23 of 23



 1                                                       Index of Exhibits
 2   Chelsea Long Issued Notice of Right to Sue. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 1
 3   Julie Ramos Issued Notice of Right to Sue. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 2
 4   Kenneth McPartlin Declaration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 3
 5   Julie Ramos Declaration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 4
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                               Page 23
